

Exhibit 10.4


PROMISSORY NOTE
$25,000,000.00
New York, New York
October 19, 2017



FOR VALUE RECEIVED CWI 2 OP, LP, a Delaware limited partnership, having an
address at 50 Rockefeller Plaza, 2nd Floor, New York, NY 10020 (referred to
herein as “Borrower”), as maker, hereby unconditionally promises to pay to the
order of W. P. Carey Inc., a Maryland corporation, having an address at 50
Rockefeller Plaza, 2nd Floor, New York, NY 10020 (together with its successors
and/or assigns, “Lender”), or at such other place as the holder hereof may from
time to time designate in writing, the principal sum of up to TWENTY-FIVE
MILLION AND NO/100 DOLLARS ($25,000,000.00), or so much thereof as is advanced,
in lawful money of the United States of America, with interest thereon to be
computed from the date of this Note at the Interest Rate, and to be paid in
accordance with the terms of this Note and that certain Loan Agreement dated the
date hereof between Borrower and Lender (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Loan
Agreement”). All capitalized terms not defined herein shall have the respective
meanings set forth in the Loan Agreement.


This Promissory Note (this “Note”) is secured by, among other things, the Pledge
and Security Agreement, dated as of even date herewith given by Borrower to
Lender (the “Pledge Agreement”), identifying this Note and the Loan Agreement as
obligations secured thereby and encumbering the Collateral.


ARTICLE 1: PAYMENT TERMS
Borrower promises to pay the principal sum of this Note and interest on the
unpaid principal sum of this Note from time to time outstanding at the rates and
at the times specified in Article 2 of the Loan Agreement and the outstanding
balance of the principal sum of this Note and all accrued and unpaid interest
thereon shall be due and payable on the Maturity Date.
ARTICLE 2: DEFAULT AND ACCELERATION
The Debt shall without notice become immediately due and payable at the option
of Lender if any Event of Default occurs and is continuing under any Loan
Document.
ARTICLE 3: LOAN DOCUMENTS
This Note is secured by the Pledge Agreement and the Loan Agreement. All of the
terms, covenants and conditions contained in the Loan Agreement and the Pledge
Agreement are hereby made part of this Note to the same extent and with the same
force as if they were fully set forth herein. In the event of a conflict or
inconsistency between the terms of this Note and the Loan Agreement, the terms
and provisions of the Loan Agreement shall govern.


803735091

--------------------------------------------------------------------------------




ARTICLE 4: SAVINGS CLAUSE
Notwithstanding anything to the contrary, (a) all agreements and communications
between Borrower and Lender are hereby and shall automatically be limited so
that, after taking into account all amounts deemed interest, the interest
contracted for, charged or received by Lender shall never exceed the Maximum
Legal Rate, (b) in calculating whether any interest exceeds the Maximum Legal
Rate, all such interest shall be amortized, prorated, allocated and spread over
the full amount and term of all principal indebtedness of Borrower to Lender,
and (c) if through any contingency or event, Lender receives or is deemed to
receive interest in excess of the Maximum Legal Rate, any such excess shall be
applied in accordance with the terms of Section 2.6 of the Loan Agreement.
ARTICLE 5: NO ORAL CHANGE
This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.
ARTICLE 6: WAIVERS
Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non-payment and all other notices of any kind. Subject
to the terms of the Loan Agreement, no release of any security for the Debt or
extension of time for payment of this Note or any installment hereof, and no
alteration, amendment or waiver of any provision of this Note, the Loan
Agreement or the other Loan Documents made by agreement between Lender or any
other Person shall release, modify, amend, waive, extend, change, discharge,
terminate or affect the liability of Borrower or any other Person who may become
liable for the payment of all or any part of the Debt under this Note, the Loan
Agreement or the other Loan Documents (except as expressly set forth in such
alteration, amendment or waiver). No notice to or demand on Borrower shall be
deemed to be a waiver of the obligation of Borrower or of the right of Lender to
take further action without further notice or demand as provided for in this
Note, the Loan Agreement or the other Loan Documents. If Borrower is a
partnership or limited liability company, the agreements herein contained shall
remain in force and be applicable, notwithstanding any changes in the
individuals comprising the partnership or limited liability company, and the
term “Borrower,” as used herein, shall include any alternate or successor
partnership or limited liability company, but any predecessor partnership or
limited liability company and their partners or members shall not thereby be
released from any liability. If Borrower is a corporation, the agreements
contained herein shall remain in full force and be applicable notwithstanding
any changes in the shareholders comprising, or the officers and directors
relating to, the corporation, and the term “Borrower,” as used herein, shall
include any alternative or successor corporation, but any predecessor
corporation shall not be relieved of liability hereunder. Nothing in the
foregoing sentence shall be construed as either (i) a consent to, or a waiver
of, any prohibition or restriction on transfers of interests in such
partnership, limited liability company or corporation, which may be set forth in
the Loan Agreement, the Pledge Agreement or any other


2



--------------------------------------------------------------------------------




Loan Document or (ii) a limitation on Borrower’s right to transfer its interests
which is expressly permitted pursuant the Loan Agreement, the Pledge Agreement
or any other Loan Document.
ARTICLE 7: TRANSFER
Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Lender with respect thereto, and Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the
matter; but Lender shall retain all rights hereby given to it with respect to
any liabilities and the collateral not so transferred. None of Borrower’s
obligations pursuant to the Loan Documents shall be amended or modified as a
result of such transfer.
ARTICLE 8: GOVERNING LAW
(A)    THIS NOTE WAS NEGOTIATED IN THE STATE OF NEW YORK AND MADE BY BORROWER
AND ACCEPTED BY LENDER IN THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE
HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS NOTE
AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS)
AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT
PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS NOTE AND
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.
(B)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS NOTE MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT ________________ AS ITS
AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY AND ALL
PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING


3



--------------------------------------------------------------------------------




IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II)
MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT
WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
ARTICLE 9: NOTICES
All notices or other written communications hereunder shall be delivered in
accordance with the Loan Agreement.
ARTICLE 10: STATE-SPECIFIC PROVISIONS
Section 10.1.    PRINCIPLES OF CONSTRUCTION. In the event of any inconsistencies
between the terms and conditions of this Article 10 and the other terms and
conditions of this Note, the terms and conditions of this Article 10 shall
control and be binding.
    


[NO FURTHER TEXT ON THIS PAGE]




4



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.
BORROWER:
 
 
 
CWI 2 OP, LP
 
 
 
 
By:
Carey Watermark Investors 2 Incorporated,
 
 
a Maryland Corporation, its general partner
 
 
 
 
By:
/s/ Michael G. Medzigian
 
 
Name: Michael G. Medzigian
 
 
Title: President & Chief Executive Officer





[Signature Page to Promissory Note]